COOK, Judge
(dissenting in part):
A barracks building is government property. The occupants have no reasonable expectation of privacy in respect to any use they wish to make of the corridors, commonways, or service areas of the building. The following extract from my dissenting opinion in United States v. Miller, 1 M.J. 367, 368, 369-70 (C.M.A.1976), sets out the scope of the government’s constitutional right to exercise control over its own property.
As regards military property, the Supreme Court has held that the Government can exercise “unfettered control.” Cafeteria Workers v. McElroy, 367 U.S. 886, 896, 81 S.Ct. 1743 [1749], 6 L.Ed.2d 1230 (1961). It has described the nature of the Government’s authority over such property as “proprietary.” Id. at 896, 81 S.Ct. 1743 [at 1749]. More recently, the Supreme Court remarked on the different character of Government interaction with the general populace in the civilian community from that of its interaction with members of the military community. It said that in the military, “unlike the civilian situation, the Government is often employer, landlord, provisioner, and lawgiver rolled into one.” Parker v. Levy, 417 U.S. 733, 751, 94 S.Ct. 2547, 2559, 41 L.Ed.2d 439 (1974).
This Court has recognized the right of the Government, in its proprietary character, to protect Government property from misuse by one to whom it has been entrusted for a public purpose. In United States v. Poundstone, 22 U.S.C.M.A. 277, 46 C.M.R. 277 (1973), the Court upheld the right of a military commander to order a search of Government vehicles to determine whether unauthorized substances were concealed therein, without regard to the constitutional requirements for search and seizure that would obtain if the search had been of a private vehicle belonging to a member of the military. In United States v. Weshenfelder, 20 U.S. C.M.A. 416, 43 C.M.R. 256 (1971), the Court upheld the search of a Government desk assigned to a person for public purposes as being outside the purview of the Fourth Amendment. See also United States v. Simmons, 22 U.S.C.M.A. 288, 46 C.M.R. 288 (1973) (Darden, C. J., concurring). In United States v. Troy, 22 U.S. C.M.A. 195, 46 C.M.R. 195 (1973), the Court indicated that constitutional restraints as to search and seizure of the private property of an individual do not apply to a search of the common areas of a barracks used as living quarters.
In my opinion, the record of trial manifests a clear purpose to effect the government’s proprietary right to protect its own property. It further demonstrates that the means adopted by the Government to achieve its legitimate purpose do not unreasonably intrude into the occupants’ right of privacy respecting their person and private effects when they enter upon, or depart from, the areas subject to direct government control. See United States v. Harris, 5 M.J. 44, 67 (C.M.A.1978) (Cook, J., dissenting). I would, therefore, uphold the trial judge’s ruling allowing the disputed items into evidence and affirm the decision of the United States Army Court of Military Review.